      Case 1:17-cv-00972-JPO-JLC Document 131 Filed 08/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,
                                                         ECF Case
                       Plaintiff,
                                                         Case No. 1:17-cv-00972-JPO
        vs.

 SHAOHUA (MICHAEL) YIN and BENJAMIN
 BIN CHOW,                                               STIPULATION AND
                                                         [PROPOSED] ORDER ON
                       Defendants, and                   RELIEF DEFENDANT JI’S
                                                         DEADLINE TO ANSWER OR
                                                         OTHERWISE RESPOND TO THE
                                                         SEC’S SECOND AMENDED
 LIZHAO SU, ZHIQING YIN, JUN QIN, YAN                    COMPLAINT
 ZHOU, BEI XIE, and CHAOFENG JI,

                       Relief Defendants.




       WHEREAS, in accordance with the Court’s June 21, 2019 Order Granting Plaintiff

Securities and Exchange Commission’s (“SEC”) Motion for Alternative Service (Dkt. No. 118):

the SEC served the Summons, Second Amended Complaint, and Order via email to mr-

yue@163.com on June 21, 2019; and arranged for publication of the proposed notice filed with

the Court on June 14 (Dkt. No. 114-1) in the International New York Times on July 15, July 22,

July 29, and August 5, 2019; and

       WHEREAS, relief defendant Ji has requested an extension of time to answer or otherwise

respond to the SEC’s second amended complaint, and reserves all available defenses that may be

asserted by motion under Rule 12(b) of the Federal Rules of Civil Procedure;




                                               1
      Case 1:17-cv-00972-JPO-JLC Document 131 Filed 08/26/19 Page 2 of 2



       NOW, THEREFORE: plaintiff SEC and relief defendant Chaofeng Ji hereby agree and

stipulate that the deadline for Ji to answer or otherwise respond to the SEC’s second amended

complaint shall be September 19, 2019.


Dated: August 26, 2019

 SECURITIES AND EXCHANGE                           SMITH VILLAZOR LLP
 COMMISSION


  /s/ Gary Y. Leung     _________________          /s/ Brian T. Burns__
 Gary Y. Leung                                     Brian T. Burns
 Amy J. Longo                                      250 West 55th Street, 30th Floor
 Jasmine M. Starr                                  New York, New York 10019
 Los Angeles Regional Office                       Telephone: (212) 377-0855
 444 S. Flower Street, 9th Flr.                    brian.burns@smithvillazor.com
 Telephone: (323) 965-3835                         Counsel for Relief Defendant Ji
 longoa@sec.gov
 leungg@sec.gov
 starrja@sec.gov
 Counsel for Plaintiff SEC




SO ORDERED this ____ day of August, 2019.




                                                     ____________________________________
                                                     J. PAUL OETKEN
                                                     United States District Judge




                                               2
